Name: 88/551/EEC: Commission Decision of 19 October 1988 on improving the efficiency of agricultural structures in Portugal pursuant to Council Regulation (EEC) No 797/85 (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  Europe;  economic policy;  agricultural policy
 Date Published: 1988-11-08

 Avis juridique important|31988D055188/551/EEC: Commission Decision of 19 October 1988 on improving the efficiency of agricultural structures in Portugal pursuant to Council Regulation (EEC) No 797/85 (Only the Portuguese text is authentic) Official Journal L 303 , 08/11/1988 P. 0032 - 0032*****COMMISSION DECISION OF 19 OCTOBER 1988 ON IMPROVING THE EFFICIENCY OF AGRICULTURAL STRUCTURES IN PORTUGAL PURSUANT TO COUNCIL REGULATION ( EEC ) NO 797/85 ( ONLY THE PORTUGUESE TEXT IS AUTHENTIC ) ( 88/551/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY, HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 797/85 OF 12 MARCH 1985 ON IMPROVING THE EFFICIENCY OF AGRICULTURAL STRUCTURES ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 1137/88 ( 2 ), AND IN PARTICULAR ARTICLE 25 ( 3 ) THEREOF, WHEREAS, PURSUANT TO ARTICLE 24 ( 4 ) OF REGULATION ( EEC ) NO 797/85, THE PORTUGUESE GOVERNMENT FORWARDED ON 20 JUNE 1988 THE ADMINISTRATIVE PROVISIONS CONCERNING THE FIXING OF REFERENCE INCOME FOR 1988; WHEREAS, UNDER ARTICLE 25 ( 3 ) OF REGULATION ( EEC ) NO 797/85, THE COMMISSION HAS TO DECIDE WHETHER THE CONDITIONS FOR A FINANCIAL CONTRIBUTION BY THE COMMUNITY ARE SATISFIED IN THE LIGHT OF THE COMPATIBILITY OF THE SAID PROVISIONS WITH THE ABOVEMENTIONED REGULATION, AND BEARING IN MIND THE OBJECTIVES OF THE LATTER AND THE NEED TO ENSURE THAT THE VARIOUS MEASURES ARE PROPERLY RELATED; WHEREAS THE FIXATION OF THE REFERENCE INCOME FOR 1988 MEETS THE CONDITIONS ARTICLE 2 ( 3 ) OF REGULATION ( EEC ) NO 797/85; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE, HAS ADOPTED THIS DECISION : ARTICLE 1 IN VIEW OF THE PROVISIONS ON THE FIXING OF THE REFERENCE INCOME FOR 1988, THE MEASURES ADOPTED IN PORTUGAL PURSUANT TO REGULATION ( EEC ) NO 797/85 CONTINUE TO SATISFY THE CONDITIONS FOR A COMMUNITY FINANCIAL CONTRIBUTION TO THE COMMON MEASURE PROVIDED FOR IN ARTICLE 1 OF REGULATION ( EEC ) NO 797/85 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE PORTUGUESE REPUBLIC . DONE AT BRUSSELS, 19 OCTOBER 1988 . FOR THE COMMISSION FRANS ANDRIESSEN VICE-PRESIDENT ( 1 ) OJ NO L 93, 30 . 3 . 1985, P . 1 . ( 2 ) OJ NO L 108, 29 . 4 . 1988, P . 1 .